            Case 8:19-cv-00041-GLS Document 1 Filed 01/04/19 Page 1 of 9



                          THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Greenbelt Division


TYLER, DONEGAN, DUNCAN REAL         )
ESTATE SERVICES, INC.,              )
     10087 Tyler Ct., Suite 2,      )
     Ijamsville, Maryland 21754     )
                                    )                    Civil Action No. _8:19-cv-00041__
      Plaintiff,                    )
                                    )
v.                                  )
                                    )
WESTERN SURETY COMPANY,             )
                                    )
      Defendant.                    )
___________________________________ )


                                           COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. § 2201, Plaintiff Tyler,

Donegan, Duncan Real Estate Services, Inc., ("Tyler") by undersigned counsel, files this

Complaint against Defendant Western Surety Company ("Western"), and states as follows:


                                               Parties

       1.        At all times relevant, Plaintiff Tyler, Donegan, Duncan Real Estate Services, Inc.

was a real estate property management company having its principal place of business in

Ijamsville, Maryland, at the captioned address, formerly known as Tyler-Donegan Real Estate

Services, Inc.

       2.        At all times relevant, TD Healthmed Realty Partners, LLC was a wholly-owned

subsidiary of Tyler and was the property manager of the medical facility condominium called

Robinwood Medical Center Condominium, Inc. ("RMCC") located in Hagerstown, Maryland

21742. Chad Tyler was the Managing Member of TD Healthmed Realty Partners, LLC.



                                                  1
            Case 8:19-cv-00041-GLS Document 1 Filed 01/04/19 Page 2 of 9



       3.      At all times relevant, Defendant Western Surety Company was an insurance

company incorporated in South Dakota, with its principal place of business in Sioux Falls, South

Dakota, authorized to do business within the State of Maryland and actually doing business

within the State of Maryland, including, but not limited to, the actual issuance and sale of various

insurance contracts and/or employee dishonesty bonds, a type of fidelity bond.


                                      Jurisdiction & Venue

       4.      The amount in controversy is in excess of $75,000.

       5.      This Court has original jurisdiction over this matter under 28 U.S.C. § 1332(a)(1)

on the ground that complete diversity exists between all parties and the amount in controversy

exceeds the sum of $75,000, exclusive of interest and costs.

       6.      Venue is proper in this Court because Western was regularly engaged in the

business of providing employee dishonesty bonds in Maryland, and all acts and business

transactions that are relevant to this action occurred in the State of Maryland.


                                               Facts

       7.      On September 19, 2013, Western issued a Dishonesty Bond, Bond No. 71462328,

to Tyler, effective for the period between noon of September 19, 2013 and noon of the date of

cancellation or termination of the Dishonesty Bond. The Policy was renewed annually and was

in force at the times of the losses involved in this case. A true and correct copy of the Dishonesty

Bond is attached hereto as Exhibit 1 and incorporated by reference.

       8.      The limit of liability of the Dishonesty Bond was set as $100,000.00 per each

employee who commits any fraudulent or dishonest act causing Tyler's loss of money.




                                                 2
              Case 8:19-cv-00041-GLS Document 1 Filed 01/04/19 Page 3 of 9



         9.      Tyler paid all premiums charged by Western for the Dishonesty Bond, and the

subject Dishonesty Bond was issued to Tyler on September 19, 2013, and remains full force as of

today.

         10.     The Dishonesty Bond, in relevant part, states the following:

         INSURING AGREEMENT
         The Underwriter, in consideration of the payment of the premium, and subject to
         the Declarations made a part hereof, the General Agreements, Conditions and
         Limitations, and other terms of this Bond, agrees to indemnify the Insured against
         any loss of money or other property which the Insured shall sustain or for which
         the Insured shall incur liability through any fraudulent or dishonest act or acts
         committed by any of the Employees, acting alone or in collusion with others, the
         amount of indemnity on each of such Employees being the amount stated in Item
         3 of the Declarations [$100,000.00].

         ....

         BOND PERIOD, TERRITORY, DISCOVERY
         Section 1. Loss is covered under this Bond only if discovered not later than two
         years from the end of the Bond Period.

         Subject to General Agreement C, this Bond applies only to loss sustained by the
         Insured [Tyler] through fraudulent or dishonest acts committed during the Bond
         Period by any of the Employees engaged in the regular service of the Insured
         within any of the States of the United States of America . . . .

         ....

         DEFINITION OF EMPLOYEE
         Section 3. As used in this Bond, "Employee" means any natural person (except a
         director or trustee of the Insured, if a corporation, who is not also an officer or
         employee thereof in some other capacity) while in the regular service of the
         Insured in the ordinary course of the Insured's business during the Bond Period
         and whom the Insured compensates by salary, wages or commissions and has the
         right to govern and direct in the performance of such service, but does not mean
         any broker, factor, commission merchant, consignee, contractor or other agent or
         representative of the same general character.

         ....

         LOSS-NOTICE-PROOF-ACTION AGAINST UNDERWRITER
         Section 7. Upon knowledge or discovery of loss under this Bond, the Insured shall:
         (a) give notice thereof as soon as practicable to the Underwriter or any of its
         authorized agents, and (b) file detailed proof of loss, duly sworn to, with the


                                                  3
          Case 8:19-cv-00041-GLS Document 1 Filed 01/04/19 Page 4 of 9



       Underwriter within four months after the discovery of loss.

       Upon the Underwriter’s request, the Insured shall produce for the Underwriter’s
       examination all pertinent records, at such reasonable times and places as the
       Underwriter shall designate, and shall cooperate with the Underwriter in all
       matters pertaining to loss or claims with respect thereto.

       11.     On September 3, 2013, Keith Clever was employed by Tyler as a Director of

Property Services to oversee the day-to-day operation of Tyler's on-site staff and supervise any

construction and repair work performed at the Robinwood Medical Center Condominium in

Hagerstown, Maryland ("RMCC").

       12.     Tyler paid Mr. Clever an annual salary of $75,000 while he was employed by

Tyler until January, 10, 2017, when the employment was terminated.

       13.     On December 1, 2009, Jeffrey M. Cahall was employed by Tyler as a Manager of

certain designated real estate activities for Tyler, whose responsibility, from September 17, 2013,

involved the management of the RMCC facility.

       14.     During Mr. Cahall's employment, which was terminated on January 10, 2017,

Tyler compensated Mr. Cahall by salary advancements and/or commissions. Mr. Cahall

performed his management duties under the general direction and control of Tyler’s corporate

officers, specifically Chad Tyler, who was the President of Tyler and the Managing Member of

TD Healthmed Realty Partners, LLC.

       15.     Since September 2013 until January 10, 2017, Mr. Cahall directed work of Tyler's

other employees and provided supervision of Tyler's on-site operations at the RMCC.

       16.     In September 2013, Jacqueline Pieterse was employed by Tyler as a medical

administrative management support assistant for Tyler's wholly-owned subsidiary, "TD

Healthmed Realty Partners, LLC."

       17.     On January 10, 2017, Ms. Pieterse's employment was terminated.



                                                 4
          Case 8:19-cv-00041-GLS Document 1 Filed 01/04/19 Page 5 of 9



       18.     On September 17, 2013, Tyler entered into an agreement with the Robinwood

Medical Center Condominium, Inc. ("RMCC Agreement") to manage the RMCC.

       19.     Upon commencement of the RMCC Agreement, on November 22, 2013, Tyler

opened a checking account, "Robinwood Medical Center II Condo Association" at The

Columbia Bank's Dual Highway Branch located in Hagerstown, Maryland, for the management

of the RMCC.

       20.     From September 17, 2013 through May of 2015, all checks, including fees and

checks for construction activities, received from the RMCC and various condos were delivered

to Tyler’s bookkeeper in its principal office in Ijamsville, Maryland, and deposited into the

appropriate accounts controlled by Tyler.

       21.     On July 10, 2015, after opening an unauthorized account "HMRP INC

HEALTHMED," which imitated Tyler's wholly-owned subsidiary company TD HealthMed

Realty Partners, LLC, through which Tyler was performing construction services at the RMCC,

Mr. Clever, Mr. Cahall, and Mrs. Pieterse (collectively, the "three defaulting employees") began

stealing checks made out to "Tyler Donegan Real Estate Services, Inc." or "TD HealthMed

Realty Partners, LLC" and unlawfully deposited the checks into the unauthorized account

“HMRP INC HEALTHMED” controlled by the three defaulting employees at The Columbia

Bank's Dual Highway Branch located in Hagerstown, Maryland.

       22.     No earlier than January 7, 2017, Tyler discovered a possible fraud perpetuated by

Mr. Clever, Mr. Cahall, and Mrs. Pieterse. At the time, Tyler only found out that Tyler's

"Robinwood Medical Center II Condo Association" account was closed by Keith Clever, which

account closing was unauthorized by Tyler, and that monies were transferred to a different

account opened by the three defaulting employees.




                                                 5
            Case 8:19-cv-00041-GLS Document 1 Filed 01/04/19 Page 6 of 9



       23.     Subsequently, Tyler discovered that Mr. Clever, Mr. Cahall, and Ms. Pieterse

conspired to take checks, which were made out to "Tyler Donegan Real Estate Services, Inc" or

its wholly-owned subsidiary "HealthMed Realty Partners" and received by Tyler’s regional

office at the RMCC in Hagerstown, Maryland, and, instead of delivering them to Tyler’s

bookkeeper at its principal office to be deposited into the appropriate accounts, took 384 checks

in the total amount of $415,664.70 and deposited in the account controlled by the three

defaulting employees during the period from the May of 2015 through January 6, 2017.

       24.     This full extent of loss in the total amount of $459,762.70 was not fully

ascertainable until Tyler secured information (copies of bank statements, as well as copies of the

checks fraudulently deposited into the "HMRP INC HEALTHMED" account controlled by the

three defaulting employees) from The Columbia Bank upon completion of discovery by

subpoena, at the end of July 2017, after issuing a subpoena to The Columbia Bank.

       25.     Copies of all the fraudulently stolen checks, which rightfully belonged to Tyler or

its subsidiary TD Healthmed Realty Partners, LLC but were deposited into the HMRP INC

HEALTHMED account at The Columbia Bank's Dual Highway Branch, were not furnished by

The Columbia Bank until approximately July 28, 2017,

       26.     On October 20, 2017, Chad Tyler, as the Authorized Representative of Tyler and

the Managing Member of TD Healthmed Realty Partners, LLC, filed a detailed sworn proof of

loss (Claim No. 9A354647 CE) with Western, in the amount of $459,762.70.

       27.     Western has delayed making a decision on the proof of loss claim for

unreasonable period of time in breach of its obligations under the Dishonesty Bond, as more than

one year has lapsed since the detailed sworn proof of loss was submitted to Western on October

20, 2017.




                                                6
          Case 8:19-cv-00041-GLS Document 1 Filed 01/04/19 Page 7 of 9



                                  Count I – Breach of Contract

       28.     Plaintiff Tyler alleges, incorporates, and asserts by reference all allegations set

forth above in Paragraphs 1 through 27.

       29.     The Dishonesty Bond is a valid and enforceable contract between Tyler and

Western, which requires Western to provide coverage to Tyler for losses caused by employee

fraud and dishonesty.

       30.     Tyler fully performed all of its obligations under the Dishonesty Bond.

       31.     Plaintiff incurred losses as a direct result of the fraud and dishonesty by the three

defaulting employees.

       32.     By not taking any action or making payment, Western effectively denied and

disclaimed coverage, and breached its obligations to pay and/or indemnify Tyler for its loss

under the Dishonesty Bond.

       33.     As result of the foregoing breach, Tyler incurred damages in an amount in excess

of $300,000, including the $100,000 coverage for each defaulting employee


             Count II – Declaratory Judgment Against Western Surety Company

       34.     Plaintiff Tyler alleges, incorporates, and asserts by reference all allegations set

forth above in Paragraphs 1 through 32.

       35.     An actual dispute exists between Tyler and Western as to the rights of Tyler and

the obligations of Western under the Dishonesty Bond.

       36.     Tyler is entitled to a declaratory judgment of its rights against Western under the

Dishonesty Bond, including, but not limited to, the following declarations:

       (a) The Dishonesty Bond was in full force and effect when Tyler first discovered the

       fraud by the three defaulting employees;



                                                  7
          Case 8:19-cv-00041-GLS Document 1 Filed 01/04/19 Page 8 of 9



       (b) The three defaulting employees, Mr. Clever, Mr. Cahall, and Ms. Pieterse were

       employees of Tyler;

       (c) The three defaulting employees committed fraudulent and dishonest acts with the

       intent to cause Tyler's losses and to obtain an improper benefit for themselves;

       (d) Tyler suffered losses directly from the fraudulent and dishonest acts by the three

       defaulting employees;

       (e) No exclusion listed in the Bond applies;

       (f) Tyler timely provided notice of the claim, submitted a detailed sworn proof of loss,

       and fully cooperated in Western's investigation; and

       (g) Tyler is entitled to coverage under the Dishonesty Bond for the losses incurred as a

       direct result of the fraudulent and dishonest actions of the three defaulting employees.


                                        Prayer for Relief

       WHEREFORE, Plaintiff Tyler respectfully demands judgment in Plaintiff's favor and

against Defendant Western, awarding the following relief:

       (1) Damages in an amount in excess of $300,000 to be proved at the trial of this matter;

       (2) An Order declaring that:

              (a) The Dishonesty Bond was in full force and effect when Tyler first discovered

              the fraud by the three defaulting employees;

              (b) The three defaulting employees, Mr. Clever, Mr. Cahall, and Ms. Pieterse

              were employees of Tyler;

              (c) The three defaulting employees committed fraudulent and dishonest acts with

              the intent to cause Tyler's losses and to obtain an improper benefit for themselves;




                                                8
          Case 8:19-cv-00041-GLS Document 1 Filed 01/04/19 Page 9 of 9



               (d) Tyler suffered losses directly from the fraudulent and dishonest acts by the

               three defaulting employees;

               (e) No exclusion listed in the Bond applies;

               (f) Tyler timely provided notice of the claim, submitted a detailed sworn proof of

               loss, and fully cooperated in Western's investigation; and

               (g) Tyler is entitled to coverage under the Dishonesty Bond for the losses incurred

               as a direct result of the fraudulent and dishonest actions of the three defaulting

               employees.

       (3) Interest, including pre-judgment and post-judgment interest;

       (4) The costs and expenses incurred in connection with this matter, including reasonable

       attorneys' fees; and

       (5) All such other and further relief, as is just and equitable.


                                           Jury Demand

       Plaintiff demands trial by jury for any issue so triable in this action.



Date: January 4, 2019

                                                       Respectfully submitted,

                                                       By: /s/ Herman Braude              .
                                                       Herman M. Braude Esquire
                                                       (MD Bar No. 02573)
                                                       Braude Law Group, P.C.
                                                       11820 Parklawn Drive, Ste 401
                                                       Rockville, MD 20852
                                                       (202) 471-5400 (voice)
                                                       (202) 471-5404 (fax)
                                                       Counsel for Tyler Donegan Duncan Real
                                                       Estate Services, Inc.




                                                  9
